WALTER M. ELSWICK, Judge.
This claim was submitted by the state roadl commission under the shortened procedure prescribed by section 17, chapter 20, of the acts of 1941.
From the record submitted it appears that on November 27, 1942, the left front wheel of the state road commission truck became locked, causing the bumper of the truck to strike claimant’s car. As a result claimant’s Studebaker car was damaged, as follows: Left rear fender smashed, taillight bracket broken, left rear wheel bent and left bumper brace broken. The costs of repairing claimant’s car amounted to the sum of $35.00 as shown by itemized statement of Gillis Motor Company.
It appears that the claimant was not at fault and that the collision occurred by reason of the state road truck being out of repair. The state truck was not insured. Payment of the claim is recommended by the road commission and approved by an assistant to the attorney general. From the record and recommendations we make an award to claimant for thirty-five dollars ($35.00).